Filed 2/4/15
                           CERTIFIED FOR PUBLICATION


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                   DIVISION FIVE


NATIONAL UNION FIRE INSURANCE                   B244899 and B247258
COMPANY OF PITTSBURGH, PA.,
                                                (Los Angeles County
        Plaintiff and Appellant,                Super. Ct. No. BC359837)

        v.

TOKIO MARINE AND NICHIDO FIRE
INSURANCE COMPANY et al.,

        Defendants and Respondents.



        APPEAL from a judgment of the Superior Court of Los Angeles County, Mary
Thornton House and Richard E. Rico, Judges. Affirmed in part and reversed in part.
        McCormick, Barstow, Sheppard, Wayte & Carruth LLP, James P. Wagoner,
Timothy R. Sullivan, Geni K. Krogstad and Lejf E. Knutson for Plaintiff and Appellant.
        Gordon & Rees LLP, Jeffrey A. Swedo and Stephanie Alexander, for Defendants
and Respondents.
       Plaintiff and appellant National Union Fire Insurance Company of Pittsburgh, Pa.
(National Union), as excess insurer of Costco Wholesale Corporation (Costco), filed this
lawsuit against Yokohama Tire Corporation (Yokohama) and its primary and excess
insurers Tokio Marine & Nichido Fire Insurance Co., Ltd. (U.S. Branch) and Tokio
Marine & Nichido Fire Insurance Co., Ltd., respectively (together, Tokio Marine) to
recover sums it expended in settlement of a personal injury claim allegedly resulting
from, among other things, material and design defects present in a tire manufactured by
Yokohama and sold by Costco to Jack Daer, the plaintiff in the underlying case. Costco
and Yokohama individually settled with Daer on the first day of trial, Costco for $5.5
million and Yokohama for $1.1 million.1
       In this lawsuit, National Union sought to recover the costs of defending the Daer
action as well as the $4,312,681.962 it paid on behalf of Costco to settle that lawsuit.
National Union, as subrogee of Costco, sought recovery against Yokohama based on an
express indemnity provision in the supplier agreement between the two companies, as
well as an alleged breach of Yokohama’s contractual insurance obligations. In addition,
it sued Tokio Marine for indemnity (on its own behalf and as subrogee of Costco) and
contribution (on its own behalf). Finally, National Union sued Tokio Marine on a theory
of equitable subrogation for their bad faith refusal to defend Costco in the underlying
lawsuit. The latter cause of action was dismissed on demurrer.
       The trial court ruled in limine that National Union’s proof of a tire defect would be
limited to the opinions of the expert designated by Daer in the underlying case. National
Union’s retained expert could not opine, based solely on the opinions of Daer’s expert,
that the tire contained a defect in design or manufacture which caused Daer’s injuries.
Consequently, after National Union made its opening statement in a bifurcated
proceeding to determine whether a defect in the Yokohama tire was a cause of Daer’s

1
       Ford had settled earlier for $2 million.
2
      The discrepancy between the $5.5 million settlement amount and the
$4,312,681.96 paid by National Union is accounted for by the policy’s deductible limit
and Costco’s obligation to pay certain sums toward defense of the claim.
                                              2
accident, the trial court entered a judgment of nonsuit on National Union’s express
indemnity claim. Having determined that the tire was not defective, the trial court
granted summary adjudication as to the causes of action based on Tokio Marine’s refusal
to defend Costco in the Daer action, as well as the claim that Yokohama breached its
insurance obligations under its supplier agreement with Costco. The trial court then
awarded Yokohama $863,706.75 in attorney fees as the prevailing party on the
contractual indemnity claim.
       National Union challenges these rulings on appeal.3 We conclude that the trial
court erred in excluding relevant and material expert evidence on a matter properly
subject to expert opinion. As a result of this evidentiary ruling, we reverse the judgment
entered in favor of Yokohama and Tokio Marine on the causes of action of the operative
pleading. Finally, we conclude that the trial court properly sustained Tokio Marine’s
demurrer to a bad faith cause of action contained in an earlier pleading. Consequently,
we affirm the dismissal of the bad faith cause of action, but reverse the judgment, and
remand the case to the trial court for further proceedings.


                   FACTUAL AND PROCEDURAL BACKGROUND
       In 1995, Yokohama and Costco’s predecessor in interest entered into a “Private
Label Agreement” (the Supplier Agreement) pursuant to which Yokohama agreed to
manufacture tires for distribution and sale by Costco. Among the provisions of the
Supplier Agreement relevant to this lawsuit were the requirement that Yokohama
indemnify Costco for defects in design, materials and workmanship of the tires
manufactured and sold under the agreement, and that it maintain products liability
insurance coverage naming Costco as an additional insured during the term of the
agreement.


3
       National Union separately appealed the attorney fee award (B247258), a post-
judgment order concerning an amendment to the judgment (B249013), and the amended
judgment entered on June 18, 2013 (B252786). These three appeals, currently pending in
this Division, are not part of this appeal.
                                             3
       Pursuant to the terms of the Supplier Agreement, Yokohama maintained products
liability insurance with Tokio-Marine (the Insurance Policy), and secured a vendor’s
endorsement which named Costco as an additional insured under the Insurance Policy.
       Costco terminated Yokohama as a vendor in 1996 by delivery of a formal
termination letter and phase out schedule. Costco ceased all purchases from Yokohama
in September 1997.
       Jack Daer purchased tires manufactured by Yokohama for use on his Ford
Explorer at an Arizona Costco store in 1997. The Costco store regularly serviced Daer’s
Explorer, including the tires. In February 2001, Daer took the car to Costco to be
serviced. Five weeks later, the left rear tire on the Explorer failed, causing Daer to lose
control. The vehicle rolled over, and Daer sustained quadriplegic injuries.
       Daer filed two lawsuits in Arizona against Yokohama, Costco, Ford Motor Co.,
and others. The first suit was filed in federal court in May 2001. It was abandoned and
replaced two years later by a state court suit filed in March 2003.
       In the state court action, Daer alleged a products liability claim against Yokohama
for tire defects, a derivative products liability claim against Costco as seller of a defective
tire, a negligence claim against Costco for selling him the wrong size and type of tire for
his vehicle, and another negligence claim based on Costco’s post-sale servicing of the
tire. As to the latter claim, Daer alleged that Costco failed to take an obviously distressed
and worn tire out of service, and that the company failed to detect an existing screw
puncture when it rotated and balanced Daer’s tires five weeks and 1,214 miles before the
accident.
       Costco tendered defense of the Daer action to Yokohama. Costco also tendered its
defense to Tokio Marine, as an additional insured under the Insurance Policy.
Respondents did not accept these tenders. Consequently, Costco defended itself against
all the allegations made in the Daer lawsuits.
       Daer designated Robert Ochs as his tire defect expert at trial. Ochs had opined in
his reports and his deposition testimony that there were three defects in the tire: (1)
evidence of porosity in the shoulder area of the tire which he claimed showed the

                                               4
presence of contaminants in the manufacturing process; (2) the presence of strings or
cords in the tire carcass which he claimed were either a contaminant or a design defect;
and (3) evidence of liner pattern marks which he claimed evidence insufficient adhesion
in the tire’s elements.
       In its defense, Yokohama maintained that the tire was not defective. Its position
was that the tire had an unrepaired screw puncture and had been run underinflated for
many miles causing it to overheat, and that these conditions caused the tire to fail.
       Daer also offered expert testimony from Bill Haggerty regarding the service store
negligence of Costco. Haggerty opined that Costco was negligent in the training of its
tire technicians and in failing to inspect the tires on the Daer vehicle; that its negligent
inspection failed to detect an unrepaired puncture and large bulge or bald area; and that,
based on the worn condition and treadwear, the tire clearly should have been replaced by
Costco in the service visit five weeks before the accident.
       In the federal case, Daer had at various times identified three different tire experts
– Messrs. Smith, Carlson, and Augier. Reports produced by these experts identified
multiple defects in the failed tire. However, these experts were apparently never deposed
in the federal case, and were deposed in the state court case only regarding a spoliation
claim. They were never designated in the state court case, and did not offer expert
opinions in the depositions given in the state court case. Daer identified Ochs as his sole
tire defect expert in the state court case.
       As noted above, on the first day of trial, July 12, 2005, Costco and Yokohama
each separately settled with Daer.
       National Union filed this lawsuit on October 4, 2006, to recover the costs of
defense of, and the settlement it paid in, the Daer action. In its sixth amended complaint,
the operative pleading, National Union asserted the following causes of action: (1) for
indemnity against Tokio Marine under the Insurance Policy, on its own behalf and as
subrogee of Costco; (2) for contribution against Tokio Marine under the Insurance
Policy, on its own behalf; (3) for express contractual indemnity against Yokohama under
the indemnity provision of the Supplier Agreement, as subrogee of Costco; and (4) for

                                               5
breach of contract against Yokohama under the insurance provisions of the Supplier
Agreement, as subrogee of Costco.4
       In January 2011, the trial court ordered bifurcation of the fourth cause of action,
the contractual indemnity claim, finding that resolution of issues in that cause of action
would resolve most, if not all, of the other claims in the case. In ordering bifurcation, the
trial court stated: “The 100-pound gorilla in this thing is what caused this incident, and
as a result, I believe that [defendants’ counsel’s] argument, despite what I had said all
along before, has persuaded me that we’re just going to have to bite the bullet and have a
jury trial on that issue, the express[] indemnity issue. Let’s decide that. Because I don’t
think any other way, and I’ve looked through [plaintiffs’ counsel’s] stuff and I thought
about it and I thought about what I said before and then how maybe some sort of a court
trial would resolve matters, I don’t think it will. I think the only way we’re going to
resolve this matter is to find out exactly what – have a jury give us an answer as to what
happened vis-à-vis the tire and who’s responsible for that. [¶] So my ruling would be
that we will sever the matter; have a jury trial on the indemnity claim, express[]
indemnity claim, which I guess is the fourth cause of action, on the date we had already
set in May.”
       Troy Cottles, National Union’s tire defect expert, was deposed in August 2011.
Cottles testified that the Yokohama tire contained eight5 discrete defects, all of which
together caused the tire to fail. Cottles’s theory of why the tire failed was thus
substantially different from the theory proffered by Ochs, Daer’s tire expert.
       The trial of the contractual indemnity claim commenced in September 2011. That
trial was further bifurcated into a bench trial phrase to determine the correct interpretation

4
       The trial court had previously sustained without leave to amend Tokio Marine’s
demurrer to National Union’s bad faith claim. In addition, Costco brought a claim
against Tokio Marine for breach of duty to defend, which was separately adjudicated.
Costco’s appeal of that judgment is pending in case No. B250794.
5
       The parties and trial court at various times indicated that Cottles identified either
seven or eight defects in the tire. At oral argument, the parties mentioned nine such
defects. The precise number of defects identified by Cottles is not critical to our analysis.
                                              6
of the Supplier Agreement and the parties’ respective burdens of proof. The bench trial
was to be followed by a jury trial to determine if the Daer tire was defective, if Costco
was negligent, and the allocation of liability between Costco and Yokohama.
       Preliminary to the start of the bench trial, the parties filed motions in limine as to
various evidentiary issues expected in both phases of the trial. In defense Motions in
Limine Nos. 10 and 14, Yokohama sought to exclude testimony relating to certain
theories of tire defect asserted by Cottles, National Union’s tire expert, which had not
been raised in the underlying litigation. Yokohama argued that because National Union
settled the Daer case based on the evidence Daer was prepared to present at trial, defect
theories asserted by Cottles which were not shared by Daer’s expert were not relevant to
National Union’s indemnity claim.
       The trial court agreed with Yokohama’s position and ruled Cottles’s new defect
theories inadmissible. Said the court: “Look, the claim stops when the Daer case settled.
Right there, indemnity is set. [Plaintiff] is suing for 5. Whatever – 5.5 there’s no doubt
about that number. The number can’t go up, can’t go down. That’s the number.
Everything stopped at that point as far as I’m concerned. . . . Factually, you have cases
going all over the place because it all depends when these cases settled. But this one did
indeed settle on the courthouse steps. So we know exactly pretty much what was going
to be tried, and so in my opinion, I think that’s where we put an end to things. That’s the
be all and end all of what the knowledge was. And, indeed, if you’re going to talk about
the reasonableness of the settlement, I think [National Union] would even agree that’s the
time when you look at it from the standpoint [of when] the matter was settled, not after
the fact. You could have learned all kinds of things after the fact. . . . [¶] So, no. It stops
right then and there. I don’t believe that [National Union] can – Mr. Cottles can come up
with new theories that weren’t raised by Daer at the time of the settlement.”
       In response to the above ruling, National Union’s counsel admitted that Ochs’s
theories were extremely weak, stating that “on a scale of 1 to 100, [Ochs’s theories] were
about a three.” The trial court then further stated as follows: “Had this been done in the
normal course, went to trial, an answer would have been made, percentage of fault would

                                               7
have been determined, . . . and your clients would have resolved it there at the trial. You
didn’t. Sorry. But that’s kind of the end of it as far as I’m concerned. [¶] The fact that
it’s now taken three, four, five years to resolve the issue is neither here nor there, quite
frankly. I don’t think anybody should benefit by that, and if anybody’s charged with any
problems as a result, I think they go to the party who brought this action.”
       In its closing trial brief, National Union asserted that the indemnity provision of
the Supplier Agreement required Yokohama to indemnify Costco for the latter’s
negligence. National Union also maintained that, because Yokohama refused Costco’s
tender of its defense in the Daer case, National Union was entitled to a presumption that
the tire was defective, and was therefore entitled to recover all of its settlement payments
from Yokohama.
       On October 26, 2011, the trial court issued a Statement of Decision regarding the
interpretation of the Supplier Agreement and the burden of proof issues. The court
determined that Yokohama’s indemnity obligation was only for liability for tire defects
and it did not extend to Costco’s negligence. The court also concluded that, under
controlling law, National Union had the burden of proving Yokohama’s “actual liability”
to Daer and the allocation of liability as between the concurrent causes of Daer’s harm.
       On December 20, 2011, National Union moved for reconsideration of the trial
court’s September ruling excluding Cottles’s new defect theories. The grounds for this
motion were that Daer’s federal court experts, who had not been designated as trial
experts in either the Daer action or this case, had shared some of Cottles’s excluded
theories. The trial court denied the motion, reiterating its belief that tire defect theories
not asserted by Daer were irrelevant to the claim to recoup the settlement payment
because such theories could not have formed the basis for that settlement.
       Having secured the ruling that Cottles could not offer tire defect theories other
than those held by Ochs, and based on Cottles’s testimony that in his expert opinion all
eight of the defects which he identified acted together to cause the tire to fail, Yokohama
moved in limine to exclude Cottles from testifying. National Union argued that Daer’s
earlier experts had offered the excluded defect theories upon which Cottles relied, and

                                               8
were therefore present in the lawsuit at the time of the settlement. The court granted
Yokohama’s motion in limine.
         In its opening statement, National Union conceded that Cottles could not testify
that the two defects identified by Ochs caused the tire to fail; thus it failed to identify any
evidence of tire defect. Yokohama moved for nonsuit because tire defect liability was an
element of the indemnity claim. The trial court granted nonsuit on the fourth cause of
action for contractual indemnity under the Supplier Agreement. The court rejected
National Union’s effort to present additional evidence of a tire defect, concluding that its
ruling on the nonsuit was law of the case, and that National Union could not relitigate the
issue.
         The court entered judgment against National Union on July 26, 2012. National
Union moved for a new trial, which motion was denied on October 5, 2012. National
Union timely filed its Notice of Appeal on November 1, 2012.


                                       CONTENTIONS
         In this appeal, National Union assigns four errors to the trial court which it
contends require reversal of the judgment: (1) the exclusion of the testimony of its tire
expert, Troy Cottles; (2) the erroneous interpretation and application of the indemnity
provisions of the Supplier Agreement; (3) the granting of respondents’ motions for
nonsuit and summary adjudication, which were based on the court’s erroneous rulings on
the burden of proof, the exclusion of Cottles’s testimony and the failure to address Tokio
Marine’s duty to defend; and (4) the sustaining of Tokio Marine’s demurrer to National
Union’s bad faith claim. We consider each contention in turn.


                                         DISCUSSION
         1. Exclusion of testimony of National Union’s tire expert
         National Union contends that the trial court erred in granting Yokohama’s motions
in limine disallowing Cottles to opine on tire defects which Daer’s expert, Ochs, did not
share. “Broadly speaking, an appellate court reviews any ruling by a trial court as to the

                                                9
admissibility of evidence for abuse of discretion.” (People v. Alvarez (1996) 14 Cal.4th
155, 201.) Here, however, the court’s ruling was in fact a legal conclusion that, in
prosecuting its indemnification claims, National Union could not rely on evidence
acquired post-settlement to prove Yokohama’s liability for a product defect.
Consequently, it is a question of law subject to de novo review. (See Children’s Hospital
Central California v. Blue Cross of California (2014) 226 Cal.App.4th 1260, 1277.)
       Yokohama objected to Cottles’s testimony, arguing to the trial court that only “tire
defect theories” asserted by Daer’s expert were relevant to National Union’s indemnity
claims, “because only those defect claims could have formed the basis for the parties’
evaluations of liability and settlement.”6 However, this is not a claim of lack of relevance
so much as an assertion that an indemnitee which settles the underlying plaintiff’s
personal injury claim is limited to offering the evidence which the plaintiff was prepared
to present in prosecution of the third-party claim. Yokohama provides no authority in
support of this assertion.
       The question thus presented is whether an indemnitee which settles a third party
claim can present evidence acquired post-settlement, or instead is limited to the
underlying plaintiff’s evidence of liability. The trial court ruled that, in order to establish
the right to indemnity from Yokohama, National Union was required to prove that Costco
was actually liable to Daer for a defect in the tire. Cottles testified in deposition that, in
his expert opinion, the tire contained eight defects which together caused the tire to fail.
Yokohama did not challenge Cottles’s qualifications as an expert, but simply objected to
the testimony because Cottles identified different defects in the tire than had Daer’s
expert. It cannot be convincingly argued that Cottles’s tire defect testimony was not

6
       Yokohama’s argument suggests that Costco was required to marshal its tire defect
evidence and litigate the issue as part of the Daer action. However, there is no
requirement that an indemnitee file a cross-complaint against its indemnitor in the third-
party action. (See, e.g., American Bankers Ins. Co. v. Avco-Lycoming Division (1979) 97
Cal.App.3d 732, 736; Burrell v. Southern Pacific Co. (1970) 13 Ariz.App. 107, 111 [474
P.2d 466, 470] [“(T)he fact that co-defendant could have filed a cross-claim does not bar
by res judicata a later action against the co-defendant on a cross-claim action not filed”].)

                                              10
relevant to a disputed issue in the case, that is, whether the tire contained a defect. We
conclude that the trial court erred in limiting Cottles’s testimony to opinions he shared
with Ochs.
       Yokohama contends that, even if Cottles’s opinion was erroneously excluded,
National Union has failed to establish that the error was prejudicial. Yokohama asserts
that National Union “must affirmatively show that it would have prevailed at trial had its
expert’s opinions not been limited to Ochs’[s] theories,” and having failed to do so,
cannot prevail on appeal. We disagree.
       “The standard for deciding whether the erroneous refusal to admit evidence
constitutes grounds for reversal is well-settled. A case will be reversed for trial error only
when the error results in a ‘miscarriage of justice.’ [Citation.] Our high court has held
such a miscarriage of justice occurs when, after an examination of the entire record the
appellate court ‘is of the “opinion” that it is reasonably probable that a result more
favorable to the appealing party would have been reached in the absence of the error.’”
(Loftleidir Icelandic Airlines, Inc. v. McDonnell Douglas Corp. (1984) 158 Cal.App.3d
83, 95-96, citing People v. Watson (1956) 46 Cal.2d 818, 836; see also Code Civ. Proc.,
§ 475.)” “However, when a trial court erroneously denies all evidence relating to a claim,
or essential expert testimony without which a claim cannot be proven, the error is
reversible per se because it deprives the party offering the evidence of a fair hearing and
of the opportunity to show actual prejudice. [Citations.]” (Gordon v. Nissan Motor Co.
Ltd. (2009) 170 Cal.App.4th 1103, 1114; see also, Easterby v. Clark (2009) 171
Cal.App.4th 772, 783.)
       Here, the error was undoubtedly prejudicial. Cottles was National Union’s sole
witness on tire defects. Both parties agreed that, based on the trial court’s ruling,
National Union could not prove that a defect in the tire caused it to fail, a requisite
element of its contractual indemnity claim. Had the trial court permitted Cottles to testify
to all of the defects he had identified in the tire, it is reasonably probable that the trial
court would not have granted Yokohama’s motion for nonsuit, a result more favorable
than the one National Union obtained at trial.

                                               11
       Yokohama essentially argues that fairness requires that, in asserting Costco’s
indemnity claim, National Union’s ability to prove a tire defect should be limited to the
state of the evidence at the time of the Daer settlement. It asserts that National Union
“settled the Daer case due to Costco’s obvious and significant tire store negligence
liability, . . . [National Union] is not seeking indemnity of a settled case, but instead
attempting to gain a windfall by recovering for an entirely new case.” But as National
Union argues, if we were to accept Yokohama’s position, a business sued for both
products liability and negligence would be required to marshal evidence of its own
liability to the injured plaintiff or risk impairing its indemnity rights vis-à-vis the product
manufacturer. This would not only place an unfair burden on the litigant, but could very
well undermine the public policy in favor of settlement. We note as well that if the tire in
fact contained a defect which caused it to fail, then adoption of Yokohama’s argument
could result in a windfall to Yokohama. In any event, if Yokohama is correct in its
assertion that the tire was not defective and Costco’s settlement reflects its significant tire
store negligence liability, then Yokohama will prevail at trial. National Union is
nevertheless entitled to present relevant evidence in support of its claim, including
Cottles’s evidence of a tire defect.


       2. Interpretation of indemnity provision of Supplier Agreement
       In order to avoid the deleterious effects of the trial court’s ruling on the
admissibility of Cottles’s expert testimony, National Union turned to an alternative
method of proving its case without having to present evidence of a tire defect: it
contended Yokohama had a duty to defend all claims brought against Costco, including
those based on Costco’s negligence, and that because Yokohama refused Costco’s tender
of defense of the Daer action, Yokohama was liable under Washington law for any
reasonable settlement made in good faith. (Northern Pacific Ry. Co. v. Nat.’l Cylinder
Gas Div., Etc. (1970) 2 Wash.App. 338, 344 [467 P.2d 884, 889]; Prociw v. Baugh
Const. Co. (1973) 9 Wash.App. 750, 756 [515 P.2d 518, 522].) The only facts at issue
would then be whether Costco’s settlement with Daer was reasonable and was entered

                                              12
into in good faith. Alternatively, National Union argued that since the action was filed in
California, it was entitled to a presumption, as set forth in Linear Technology Corp. v.
Applied Materials, Inc. (2007) 152 Cal.App.4th 115 (Linear Technology), that the
indemnitee’s settlement of the third-party action is “‘presumptive evidence of liability of
the indemnitee and of the amount of liability but it may be overcome by proof from the
indemnitor that the settlement was unreasonable.’” (Id. at p. 130, quoting Peter Culley &
Associates v. Superior Court (1992) 10 Cal.App.4th 1484, 1497.) This would have had
the effect of shifting the burden of proof on the element of “actual liability” from
National Union to Yokohama, which would have prevented Yokohama from obtaining
judgment by nonsuit.
       National Union complains on appeal that the “trial court improperly failed to rule
on the effect of Yokohama’s refusal to defend.” However, since National Union sought a
ruling on the scope of the indemnity agreement only because the trial court excluded
Cottles’s testimony, and we reverse that ruling with the result that National Union will
have the opportunity to present all relevant tire defect evidence, we do not believe that
the trial court’s failure address the issue of Yokohama’s duty to defend prejudiced
National Union. We therefore do not discuss this contention.


       3. Grant of respondents’ motions for nonsuit and summary adjudication
       Based on the trial court’s rulings on the exclusion of Cottles’s testimony, the court
granted Yokohama nonsuit on the fourth cause of action for breach of its indemnity
obligations, and summary adjudication of the sixth cause action for breach of its
obligation to procure insurance coverage for liability arising from tire defects. The court
also granted summary adjudication to Tokio Marine on the first, second and third causes
of action for equitable subrogation, indemnity and contribution based on the Insurance
Policy. A judgment against National Union was entered as to all of the foregoing causes
of action. Because the trial court erroneously excluded Cottles’s expert testimony, and
judgment was entered in favor of Yokohama and Tokio Marine based on that erroneous
ruling, we reverse the judgment.

                                             13
       4. Dismissal of National Union’s bad faith cause of action
       National Union pled a cause of action against Tokio Marine for equitable
subrogation of Costco’s bad faith claim, based on its status as an additional insured under
the Insurance Policy by reason of the vendor endorsement. National Union alleged that
Tokio Marine breached the duty of good faith and fair dealing it owed to Costco by,
among other things, refusing Costco’s tenders of defense and indemnity; failing to
conduct its own investigation of Daer’s claims against Costco; and “failing and refusing
to give Costco’s interests as much consideration as Yokohama’s and/or their own.”
National Union sought to recover approximately $187,000 in settlement monies Costco
paid towards the Daer settlement, approximately $4.3 million that National Union paid to
settle the Daer case, and National Union’s fees incurred in this action to pursue benefits
under Brandt v. Superior Court (1985) 37 Cal.3d 813.
       The trial court sustained Tokio Marine’s demurrer, agreeing that National Union
did not present any “allegation that Costco suffered identifiable damages due to the bad
faith conduct upon which [National Union] has paid money and for which equitable
subrogation is now sought.” National Union challenges this ruling.
       “In determining whether plaintiffs properly stated a claim for relief, our standard
of review is clear: ‘“We treat the demurrer as admitting all material facts properly
pleaded, but not contentions, deductions or conclusions of fact or law. [Citation.] We
also consider matters which may be judicially noticed.” [Citation.] Further, we give the
complaint a reasonable interpretation, reading it as a whole and its parts in their context.
[Citation.] When a demurrer is sustained, we determine whether the complaint states
facts sufficient to constitute a cause of action. [Citation.] And when it is sustained
without leave to amend, we decide whether there is a reasonable possibility that the
defect can be cured by amendment: if it can be, the trial court has abused its discretion
and we reverse; if not, there has been no abuse of discretion and we affirm. [Citations.]
The burden of proving such reasonable possibility is squarely on the plaintiff.’ (Blank v.
Kirwan (1985) 39 Cal.3d 311, 318; see also McCall v. PacifiCare of Cal., Inc. (2001) 25


                                             14
Cal.4th 412, 415 [noting that our review is de novo].)” (Zelig v. County of Los Angeles
(2002) 27 Cal.4th 1112, 1126.)
       “An insurer’s cause of action for equitable subrogation contains six elements: (1)
the insured has suffered a loss for which the party to be charged is liable; (2) the insurer
has compensated for the loss; (3) the insured has existing, assignable causes of action
against the party to be charged, which the insured could have pursued had the insurer not
compensated the loss; (4) the insurer has suffered damages caused by the act or omission
which triggers the liability of the party to be charged; (5) justice requires that the loss be
shifted entirely from the insurer to the party to be charged; and (6) the insurer’s damages
are in a stated sum, which is usually the amount paid to the insured, assuming the
payment was not voluntary and was reasonable.” (Gulf Ins. Co. v. TIG Ins. Co. (2001) 86
Cal.App.4th 422, 432 (Gulf).) As the court in Fireman’s Fund Ins. Co. v. Maryland
Casualty Co. (1994) 21 Cal.App.4th 1586, 1596, explained: “In the insurance context,
the doctrine permits the paying insurer to be placed in the shoes of the insured and to
pursue recovery from third parties responsible to the insured for the loss for which the
insurer was liable and paid. [Citation.]”
       As this court noted in Gulf, supra, 86 Cal.App.4th 422, bad faith claims typically
arise when the insured alleges that his or her insurer unreasonably refused to settle within
policy limits, resulting in a judgment against the insured in excess of the policy limits.
(Id. at pp. 432-433.) In this situation, the insured’s damages resulting from the bad faith
conduct are clear: the amount of the judgment in excess of the policy limits. So too, an
excess insurer may “recover against the primary insurer when, for example, the latter
wrongfully refuses to accept a settlement offer within primary policy limits, where, prior
to trial, there was a substantial likelihood of recovery in excess of those limits.”
(Diamond Heights Homeowners Assn. v. National American Ins. Co. (1991) 227
Cal.App.3d 563, 579.)
       Here, the trial court ruled that the elements of a bad faith claim were not pled
because there were no allegations that Costco suffered harm as a result of Tokio Marine’s
bad faith conduct for which National Union paid. Specifically, the settlement payment

                                              15
made by National Union was not a loss suffered by Costco, and Costco’s payments
toward the settlement were not reimbursed by National Union. Thus, neither of the
payments claimed in this cause of action meet the specific requirements for pleading a
bad faith subrogation claim. Nor were the fees expended by National Union in pursuit of
a bad faith claim incurred by Costco. Accordingly, the demurrer to National Union’s bad
faith claim was properly sustained without leave to amend.


                                     DISPOSITION
       The trial court’s order sustaining Tokio Marine’s demurrer to National Union’s
bad faith claim is affirmed. The remainder of the judgment is reversed. National Union
is to recover its costs of appeal.
                             CERTIFIED FOR PUBLICATION


                             GOODMAN, J.



We concur:



       TURNER, P.J.



       KRIEGLER, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                           16